Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to amendment filed on October 29, 2021.  Claims 1-23 are cancelled and new claims 24-39 are submitted for examination.

Terminal Disclaimer
	The Terminal Disclaimer filed on 1/12/2022 over USPN. 7318055, 8412720, 9529937 and 10275540 are entered.

Allowable Subject Matter
Claims 24-39 are allowable over the prior art of record, renumbered as claims 1-16.
The following is an examiner’s statement of reasons for allowance: 
Claims 24 and 32 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest a method comprising resource description framework (RDF) triples data store including extracting data, represented by tokens and contained within context specific grammar events to generate output/second query based on first/input query, the second/output query comprising SQL SELECT statement with a WHERE clause containing three or more logical conditions, where each logical condition specifies one or more triples according to a Boolean condition, each of the events represents any of a declaration and a constraint specified in the first query, as claimed in addition to the other claim provisions.
With regard to claims 25-31 and 33-39, they depend from allowable claims 24 and 32 respectively, and are therefore allowable on the same basis.


USPN. 6,418,448	USPN. 6,963,875	USPN. 2013/0304724
USPN. 8,335,754	USPN. 8,412,720

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




January 13, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153